TI-SEATI-ORSEY GEXERAL
                      OF TESAS
                  AUSITXS. TR~LI~
                                78711

                        February 17, 1977




The Ronorable Ii.Q. Sibley             Opinion No. U-944
Executive    Director
Texas Animal Health Commission         Re: Whether the Texas
.1020 Sam Rouston State Office         Animal Xealth Commission
      Building                         may purchase uniforms for
Austin, Texas 78701                    inspectors.
Rear Dr.    Sibley:
     You have asked whether the Texas Animal Realth Commis-
sion has authority to purchase uniforms for employees who-
stop and inspect livestock shipments pursuant to article
70146, V.T.C.S. You also ask whether hats and boots constitute
parts of the uniforms. You inform us that you purchased
uniforms in 1975 and 1976. The Board of Control approved
these items and the Comptroller made payment, but the State
Auditor questioned the purchase.
     The Legislature may not appropriate money for uniforms
for the inspectors unless preexisting law authorizes the
purchase. Tex. Const. art. 3, 9 44; Austin National Rank
v- Sheppard, 71 S.W.Zd 242 (Tex. 1934).
     Article 70146, pursuant to which the inspections take
place, provides:

                Section 1. Agents of,the Texas Animal
             Health Commission shall have the right to
             stop and inspect all shipments of livestock
             or livestock products being transPorted into
             or through the State of Texas at any point or
                                                - _
             place en-route in order to determine that


              shiuments. _ _ _


                             p. 3944
                                                                     . .’




The Honorable H. Q. Sibley -'page 2   (El-944)


             Sec. 2.  If any shipment of livestock or
          products thereof is being transported contrary
          to prescribed laws, rules, or regulations, it
          may be detained until compliance is obtained.
          This may include unloading said shipment from
          transporting vehicle . . . . (Emphasis added).
     Article 7014d does not expressly permit the purchase of
uniforms for inspectors or authorize the Commission to make
rules to carry out its provisions. It merely grants a power
that inspectors can exercise to enforce any laws, rules, and
regulations applicable to the shipments. However, the
provisions that the inspectors enforce may provide preexisting
authority for the purchase of uniforms. For example, the
Commission is required to adopt regulations relating to
movement out of livestock markets to protect against the
spread of disease. V.T.C.S. art. 7014c, S 2. It has the
duty to protect livestock from a number of diseases and to
establish quarantines. V.T.C.S. art. 7014f-1, 9 1. The
Commission also must adopt rules for moving livestock into
and out of Tick Eradication Areas. V.T.C.S. art. 70149-1, 99
1, 27. The roadside inspections carried out under article
7014d contribute to the performance of these duties. The
Commission may adopt rules and regulations to carry out its
statutory duties. V.T.C.S. arts. 7014c, 9 2; 7014f-1. 9 1;
7014g-1, SS 1, 27. We believe the Commission has sufficient
authority to equip its inspectors with.articles necessary to
 their performance of duties under article 7014d. If the
Commission determines that uniforms are necessary to the
 efficient performance of the inspection duties, it may
 purchase them, provided an appropriation is available. See
Attorney General Opinions H-289 (19741; C-294 (19641; WWx5
 (1960); O-6903 (19451. We cannot say that the provision of
 uniforms would not further the legislative purpose of controlling
 various animal diseases by inspecting livestock shipments.
 Uniformed inspectors may elicit greater cooperation from
 drivers than non-uniformed inspectors, particularly when
 they detain and unload vehicles under section 2 of article
 7014d. We believe that there is sufficient preexisting law
 on which theme
              Legislature could base an appropriation for
 uniforms.

      The Legislature may appropriate money for uniforms to
 be worn by Inspectors, if doing so would serve a proper
 public purpose. -See Tex: Const. art. 3, S 51; State -
                                                      v.


                           p. 3945
The Honorable 8. Q. Sibley '- Page 3               (H-944)


city of Austin,331 S.W.Zd 737 (Tex. 1960); Attorney
Generx Opinion H-289 (1974). The uniforms remain the
property of the state, and although individuals may derive
some benefit from the expenditure, this does not make it one
for a private purpose. Attorney General Opinion WW-865'
 (1960).
      There must be a specific appropriation for the purchase.
.Tex. Const. art. 8, 9 6; see National Biscuit Corn
                                               .+i an v-
State, 135 S.W.2d 687 (Tex.1340). Thm1           ea t
Coaunissionappropriation for 1974-75 provides in pertinent
part:



          including bacterioloq&hl, ierological,
          toxicological and pathological examination
          by interagency or commercial contract.
          General Appropriations Act, Acts 1973,                  -. .
          63rd Leg., ch. 659, art. 3i at 1911-12.
          (Emphasis added).
The current appropriations bill provides money for the following
purposes:
           I., Central Operations:
           . . . .
                    d.       General Administration -
                                                    and Support

           .    .    .   .

           2.        Eradication and
                                 -   Control:

                    a.       General Inspections
           . . . .
           General Appropriations Act, Acts 1975, 64th
           Leg., art. 5, ch. 743 at 2550. (Emphasis added).




                                   p. 3946
The Honorable Ii.Q.,Sibley k page 4   (E-944)


We believe that the underlined language of these two provisions
is sufficient to satisfy article 8, section 6. See Bullock
v. Calvert, 480 S.W.2d 367 (Tex. 1972); Attorney-n-
Ginion M-1105 (1972). We also believe that the Legislature
has indicated its intent to permit the purchase of uniforms.
The appropriations act contains the following provision:

              LIMITATIONS ON USE OF APPROPRIATED FUNDS.
           Funds appropriated in articles I, II, and III
           of this Act . . . shall be expended only for
           items set out in the Comptroller's Wanual of
           Accounts, Expenditure Classificatiomexive
           November 1, 1965, as amended, insofar that
           agencies expending said appropriated funds
           shall have existing statutory authority for
           such expenditures and that such expenditures
           are not limited or prohibited elsewhere in
           this Act.  Acts 1975, 64th Leg., ch. 743, art.
           5, S 10 at 2852.
See Acts
-          1973, 63rd Leg., ch. 659, art. 5, S 10 at 2202. -
     This section permits expenditures for items listed in'
the Comptroller's Manual of Accounts, if the agency has
statutory authority for the purchase and if the Act does not
elsewhere limit the expenditure. The Comptroller's Manual,
Expenditure Classification 013, includes clothing anh--
uniforms along with other items. We have determined that
the Commission has statutory authority for the purchase, and
we find no limitation or prohibition on the expenditure
in the appropriations bill. In fact, the Legislature has
acquiesed in agency decisions to buy parts of uniforms.
In Attorney General Opinion WW-865 (1960), this office
determined that the Texas Youth Council could buy uniforms
from an "operating expenses" item. We have discerned no
legislative effort to overturn that decision or to prohibit
the purchase of uniforms unless the appropriations bill
expressly mentions them. The Animal Health .Commission
 informs us that it has in the past bought coveralls, badges,
and rubber boots without legislative objection. We believe
that the Legislature's acquiesence iiisuch purchases h&
 indicated its intent to permit the purchase of uniforms
 from its appropriation to the Animal Health Commission.
See Jes~senAssociates v. Bullock, 531 S.W.Zd 593 (Tex. 1976).
Kc-e         that the A?&mth        Commission could DurChaSe
 uniforms for inspectors from both its 1973 and 1974 appropriation
 and its current appropriation..


                        p. 3947 .
                                                                -.




The Honorable H. Q. Sibley A page 5   (H-944)


     Your second question concerns the items which constitute
the uniforms. The answer to this question depends on
an evaluation of the circumstances of employment, including
the inspectors' duties and working conditions and the purpose
served by the item, and requires the investigation and
resolution of fact questions. Since we have no authority
to resolve questions of fact, we cannot answer your second
question. The decision as to the composition  of the uniform
lies within the agency's discretion to be exercised in good
faith, in light of the principles of law we have outlined,
and in awareness of the constitutional prohibition against
granting benefits to individuals without a proper public    :
'purpose. Tex. Const. art. 3, 9 51.
                       SUMMARY

            The Animal Health Commission is authorized
            to purchase uniforms for inspectors in its
            Compliance and Enforcement Division. Whether
            particular items form parts of the uniforms
            depends on the resolution.of fact questions
            and therefore cannot be determined through
            the opinion process.




APPROVED:                'J




Opinion Committee
 jwb

                         p. 3948